Title: James Lovell to Abigail Adams, 13 July 1781
From: Lovell, James
To: Adams, Abigail


     
      Ma’am
      
       July 13. 1781
      
     
     I have already acknowledged the Receipt of your Favour of June 10th. Severely as it concluded in Regard to my Reputation I did not arraign its Justice, but wrote an ingenuous Confession, similar to one I had before made by the Opportunity of Genl. Ward. I thought your Conclusion was founded upon a natural Construction of what you had been reading. I venerated the Purity of your Sentiments. I was persuaded that no unkind Suspicions guided your Pen. But your Letter of the 23d. of that month wears a different Complexion from the former. My Fall, Ma’am was not from a Horse, but still it was an “honest” one. I had been engaged in the most benevolent Way, at my Pen for hours that Evening, witness, among others my Letter to Mr. Thos. Russel and Mr. Nathl. Barber April 24th. I was forced out, in the Rain, to procure Money for a Person who wanted it much against the Dawn of next Morning. I found when abroad that I had misguided a Stranger as to the Lodging of the Gentleman from whom I was to receive the Money. I meant to rectify that Error by taking the Stranger with me. I suddenly crossed the Street where I was, at right Angle; and looking up under my flopped Hatt saw a Vacancy immediately before me, which I took to be an Alley I had often gone through; but I found that a Shop had been drawn away and a Cellar 10 feet deep had been dug to receive me. The Consequences were nearly mortal. I had delivered my Letters at the Office. The giving of early Intelligence to Mr. R of the miserable State of his captive Unkle was honest Employment. The Endeavour to prevent an abrupt Notice to Mr. B of the death of an amiable Son was equally honest. The Seeking of money for one of my Creditors who was then in want of Cash, and the putting of a Stranger into the right Way were both of them honest Works. But, as the Honesty of my Pursuits was no Security against a Fall, neither has it been a Preventive against false Constructions of that Destiny. Michael Morgan Obrian, most naturally indeed, concluded that I had staggered sideways drunken into the Dock. Some, as naturally, and One against Nature have supposed I fell dishonestly down a Pair of dark Stairs. I have Hopes of being intirely free from Lameness in the Course of the Summer; and I am sure that Portia will rejoice at such an Event as my walking rightly for the Rest of my Life.
     Give my Compliments to your amorous Friend Cornelia. I hope her Husband never leaves her for a Night. I presume she holds the general opinion that Friendship may be even encreased by Seperation of the Parties; tho, differently from some of Us, she thinks bodily Presence essential to Love. She may be assured that there is that mixture of Friendship and Love in the Affection which unites Mrs. L and Me that Presence does not burn up the former, nor Absence congeal the Latter.
     I send you an Extract that will prove the confidential Sincerity of my former Letters to you. I would not wish that any other should see it. The Friends she alludes to are perhaps now my Enemies. I sacrifice to my Value for your Good Opinion.
     Yes, I am “Portia’s affectionate Friend,” and I did not “mean to retaliate for the Pain she had given me.” I “could” not, I “would” not. Led astray by Cornelia’s Fancy, your Mind had taken a “dark” Turn, and you found dreadful Things in an innocent Phraise “on this subject.” Why, Ma’am, in my Thoughts the Subject simply was Absence; and compoundly long Absence, but in yours it was a Breach of the Commandments and What not.
     I have no Copy of any Letter to you but I imagine I was not very unconnected or enigmatical. If you had ventured to converse with Mr. Samuel Adams you would have found that your All is not servile enough to gain the unbounded Affection of the foreign Court at which he resided when he had the Correspondence which produced the two Resolves of Congress already communicated to you. You would have found that Gravier wrote two Letters in a Pet against Mr. A to old Fkln and that the latter had also written a most unkind and stabbing one hither; which he was under no necessity of doing, as he needed only to have transmitted the Papers given to him, for the Purpose, by the former. This Knowledge would have prepared you for my last Letter in Cyphers; and for the Information that Mr. A has now no distinct powers. I shall write minutely in Cyphers “on this Subject” to S.A. and you must have it at 2d. hand. I will only say for your Satisfaction that I cannot accuse any one or more of any want of Esteem for Mr. A, but I see him indelicately handled by Means of wrong measures on a general Scale.
     That I may be more at Leisure to be attentive only to senatorial Subjects, I will now close the former by telling you that Mrs. L added in her Letter “I think, however, you will be obliged to come and show yourself this Fall.”—This you will find is enough, tho it is not founded in her Wishes but in her Fears. The enevitable ill Consequences which I have proved to you, and the almost enevitable ones which I was afraid to name to you or to your Husband, who glories in what I should be sorry for, will not deter me from obeying this Half-Call, which is what I have never had before since I quitted Home.—I add also—That the Expression, which I wish had never seen Light, was in Fact the Fruit of a Desire to pass a Compliment upon the Figure and Portrait which Mr. Gerry had drawn in his Letter, it was indiscretely worded and was very liable to the worst Interpretation by any one whose Mind was in the least Measure predisposed to make it.—What is the most decent Day Labour you can think of for me while I am there?
     I do not find Opportunity to send your Boxes. I wish you would keep a good Account of what I sent: for really I cannot tell. I think I wrote you exactly at the Time of sending. Mr. Moylan perhaps will give an Invoice some Time or other. J. P. Jones is on the Road and will see you.
    